ELLIOTT, J.
This suit is based on a contract with the plaintiff, a correspondence school, in which the defendant agreed to pay tuition. The plaintiff alleges that the sum claimed, $102.00 is due, and the defendant resists payment; contending that the plaintiff failed to comply with its part of the contract.
The district judge, after trial, rejected plaintiff’s demand and the plaintiff appealed.
The defendant and appellee moves in the court to dismiss the appeal, on the ground that the record was filed in this court after the return day had expired, and the right had been lost.
The appeal was taken June 22, 1925, and was made returnable to this court on July 20, 1925.
The record was not filed in this court until August 3, 1925.
*479We think that the appeal has been lost and that the motion to dismiss must prevail.
It is therefore, ordered, adjudged, and decreed that the appeal herein taken be dismissed, at the cost of plaintiff and appellant.